Citation Nr: 18100398
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-35 048A
DATE:	April 11, 2018
ISSUES DECIDED:	5	ISSUES REMANDED:	4
 
ORDER
Entitlement to service connection for a left wrist disability is dismissed.
Entitlement to service connection for a head injury, to include headaches, is denied.
Entitlement to service connection for a right leg disability is denied.
Entitlement to service connection for a left leg disability is denied.
Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.
FINDINGS OF FACT
1. Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection a left wrist disability.
2. The preponderance of the evidence is against finding that the Veterans current headaches are etiologically related to an in-service injury or event.
3. The preponderance of the evidence is against finding that the Veteran has, or has had at any time during the appeal, a current right leg disability for which service connection may be granted.
4. The preponderance of the evidence is against finding that the Veteran has, or has had at any time during the appeal, a current left leg disability for which service connection may be granted.
5. The preponderance of the evidence of record is against finding that the Veteran has, or has had at any time during the appeal, a diagnosis of PTSD.
CONCLUSIONS OF LAW
1. The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a left wrist disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2. The criteria for entitlement to service connection for a head injury, to include headaches, are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
3. The criteria for entitlement to service connection for a right leg disability are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
4. The criteria for entitlement to service connection for a left leg disability are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).
5. The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active service from July 1969 to September 1971.
In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board of Veterans Appeals (Board) via video conference.  A transcript of the hearing is associated with the record.
Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not need to be discussed).  The analysis in this decision focuses on the most relevant evidence and on what the evidence shows or does not show with respect to the matters decided herein.  The Veteran should not assume that evidence that is not explicitly discussed herein has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Dismissal Due to Withdrawal by the Veteran
At the October 2016 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal as to the issue of entitlement to service connection for a left wrist disability.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran on the record at the October Board hearing, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and the appeal is dismissed.
 
Service Connection
Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
1. Entitlement to service connection for a head injury, to include headaches. 
The Veteran seeks entitlement to service connection for a head injury, to include headaches.  He contends that he was hit in the head with a heavy duffel bag during his active service and that I still have the headaches from the incident.  He has indicated that he does not have any current diagnosis for headaches or any type of specific head injury, such as traumatic brain injury.  See October 2016 Board hearing transcript.
The Board concludes that, although the Veteran has competently reported that he currently experiences headaches, and the evidence record shows that he did indeed suffer an injury when a duffel bag fell on his head during his active service, the preponderance of the evidence weighs against finding that the Veterans current headaches began during his active service or is otherwise related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
The Veterans service treatment records show that he reported an injury to the head in late October 1970 when a duffel bag fell on him.  In the days following the injury, he complained of feeling dizzy and of having headaches.  The attending physician felt it was doubtful that the Veteran had an intracranial injury and indicated that the Veteran might have a minor concussion, but ultimately did not provide a definitive or confirmed diagnosis.  He placed the Veteran on light duty for two days and prescribed Dramamine.  The service treatment records show that the Veteran again reported headaches and dizzy spells in early November 1970.  However, they do not show any complaints of or treatment for such symptoms thereafter.
The Veterans VA treatment records do not show the Veteran has been diagnosed with headaches or that he has complained of headaches to his medical treatment providers.  Treatment notes dated in March 2004 and February 2011 reflect that he denied headaches.  A July 2011 CT of the head obtained to investigate suspected lymphadenopathy was interpreted as negative.  The earliest dated evidence of record showing a report of headaches is the Veterans claim for entitlement to service connection for a head injury and headaches, which was received in October 2011, four decades after his separation from active service.  Although the Veteran is competent to report having experienced symptoms of headaches since service, he is not competent to provide a diagnosis in this case or to determine that the current symptoms are manifestations relating to the in-service injury of having a duffel bag fall on his head.  The issue is medically complex, as it requires knowledge of such injuries and their likely complications and lasting effects.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  Therefore, he is not considered competent to determine whether any current headaches are related to the in-service injury, and the Board instead turns to the competent medical opinion evidence of record to determine whether any such relationship exists.
In this case, the competent medical opinion evidence consists of a February 2014 VA headaches examination report.  The VA headaches examiner reviewed the record, interviewed the Veteran, and opined that the Veterans headaches are not related to or due to his military service.  As a rationale for that opinion, the examiner explained that the service treatment records show that the Veteran was evaluated for residuals of a minor head injury, but that no such residuals were found.  The Veteran did complain of headaches following the in-service head injury, but not beyond the expected time frame considering the injury he experienced.  The examiners opinion is probative because it is based on an accurate medical history and provides an explanation that contains clear medical conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
In summary, although the Veteran believes his headaches are related to the in-service the injury of having a duffel bag fall on his head, he is not competent to provide a nexus opinion attributing the current headaches to the in-service injury, as he has not been shown to possess the knowledge and skill necessary to address such a medically complex issue.  Jandreau, 492 F.3d 1377 n.4.  Consequently, the Board does not afford probative weight to the Veterans statements, but does afford probative weight to the February 2014 VA headaches examiners competent opinion that the current headaches are not related to the in-service injury.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a head injury, to include headaches.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.
2. Entitlement to service connection for a right leg disability and a left leg disability. 
The Veteran contends that he has pain in the right and left legs that he believes is associated with a low back disability, which he in turn attributes to the in-service injury of having a duffel bag fall on his head.  See, e.g., October 2016 Board hearing transcript.
The question for the Board is whether the Veteran has a current disability of the right and left legs for which service connection may be granted that began during service or is at least as likely as not related to an in-service injury, event, or disease.
The Board concludes that the Veteran does not have a current right or left leg disability for which service connection may be granted, and has not had such a disability at any time during the pendency of the claim or recent to the filing of the claim.  38 U.S.C. §§ 1110, 5107(b); Holton, 557 F.3d at 1366; Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 38 C.F.R. § 3.303(a), (d).
The Veterans VA treatment records do not contain a diagnosis of radiculopathy, neuropathy, or any other right or left leg disability with regard to the Veterans reported bilateral leg pain.  A February 2014 VA back conditions examiner evaluated the Veteran and determined that he did not have any signs or symptoms due to radiculopathy.  An April 2014 VA peripheral nerves conditions examiner evaluated the Veteran and determined that he does not have a diagnosis of peripheral neuropathy of either lower extremity.
The Board recognizes the Veterans complaints of right and left leg pain.  He is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds no reason to question his credibility as to those complaints.  However, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Furthermore, the Veterans assertions that he has right and left leg disabilities for which service connection may be granted are not considered competent because the issue of diagnosing a disability is medically complex, as it requires specialized medical education and knowledge in interpreting complicated diagnostic medical testing.  Jandreau, 492 F.3d at 1377 n.4.  Consequently, the Board does not afford probative weight to the Veterans assertions in that regard.
The threshold requirement for entitlement to service connection is competent medical evidence of the existence of the claimed disability at some point during or in proximity to a veterans appeal.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Board recognizes the Veterans description of his symptoms and his sincere belief in his claim, the competent evidence of record does not show that the Veteran had a diagnosable right or left disability for which service connection may be granted at any point during or in proximity to the appeal period.  Accordingly, in this case there is an absence of proof that the Veteran has a current diagnosis of a right or left leg disability for which service connection may be granted.  Without evidence of a current right or left leg disability for which service connection may be granted, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert, 1 Vet. App. 49.
5. Entitlement to service connection for PTSD
The Veteran contends that he has PTSD related to in-service stress from being apart from his family and learning that friends and family who were serving in the Republic of Vietnam had been injured or killed.  See, e.g., VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in December 2011.
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304(f).  The Board concludes that the Veteran does not have a current diagnosis of PTSD and has not had one at any time during the pendency of the claim or recent to the filing of the claim.  38 U.S.C. §§ 1110, 5107(b); Holton, 557 F.3d at 1366; Romanowsky, 26 Vet. App. at 294; McClain, 21 Vet. App.  321; 38 C.F.R. § 3.303(a), (d).
The Veterans VA treatment records show that he has sought treatment for mental health concerns.  Although he has had positive PTSD screenings, he has not been diagnosed with PTSD.  Rather, based on the Veterans mental health complaints and reported symptomatology, his mental health care providers have rendered a diagnosis of depression.
The Board does not question the Veterans sincerity in his belief that he has PTSD.  However, the issue of diagnosing a particular psychiatric disability is medically complex, as it requires specialized medical education and knowledge in interpreting complicated diagnostic testing.  Jandreau, 492 F.3d at 1377 n.4.  Consequently, the Board does not afford probative weight to the Veterans assertions that he has a current diagnosis of PTSD.
The threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during or in proximity to a veterans appeal.  See Degmetich, 104 F.3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veterans description of his symptoms and his sincere belief in his claim, the competent evidence of record does not show that the Veteran had diagnosis of PTSD at any point during or in proximity to the appeal period.  Rather, his care providers have considered his reported symptomatology and rendered a diagnosis of depression.  Accordingly, in this case there is an absence of proof that the Veteran has a current diagnosis of PTSD.  Without evidence of a current disability of PTSD, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert, 1 Vet. App. 49.

 
REMANDED ISSUES
Entitlement to service connection for a low back disability; entitlement to service connection for hemorrhoids; entitlement to service connection for a right wrist disability; and entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, are remanded for additional development.
1. Entitlement to service connection for a low back disability.
The Veteran seeks entitlement to service connection for a low back disability that he contends is manifested by pain and is related to the in-service injury of having a duffel bag fall on his head.  The February 2014 VA back conditions examiner diagnosed the Veteran with lumbosacral strain but did not provide an opinion as to whether that condition is etiologically related to the Veterans active service because the Veterans record was not available for review at the time of the examination.
In March 2014, a different VA examiner reviewed the record and opined that the Veterans back condition is less likely than not related to his military service.  As a rationale for the opinion, the examiner stated that back strains are temporary injuries and resolve with conservative measures and that x-rays obtained in August 2012 did not show degenerative joint disease.
A review of the Veterans medical records reveals that an August 2012 x-ray of the lumbar spine did indeed reveal normal vertebrae and disc spaces.  However, June 2006 x-rays of the lumbar spine showed mild lumbar degenerative changes.  In addition, a CT of the abdomen obtained in August 2012 revealed mild thoracolumbar scoliosis and mild degenerative disc disease of the lower lumbar spine.  Neither the February 2014 VA back conditions examiner nor the March 2014 VA examiner discussed the results of the June 2006 x-rays or the August 2012 abdomen CT, which are relevant to the matter on appeal.  Therefore, the February 2014 VA back conditions examination and March 2014 VA opinion are inadequate for decision-making purposes, and the matter must be remanded so that an addendum opinion may be obtained.
2. Entitlement to service connection for hemorrhoids.
The Veteran contends that he developed bleeding during basic training that he believes was due to hemorrhoids.  He did not seek treatment for the bleeding because his sergeant forbid him from leaving training.  He further contends that the condition has continued through the present and that he develops hemorrhoids three to four times per year.  See October 2016 Board hearing transcript.  His VA treatment records do not show that he has complained of hemorrhoids during the pendency of the claim; however, an August 2004 VA treatment record lists hemorrhoids as part of the Veterans medical history.
Given the Veterans testimony of bleeding during basic training and of current recurrence of hemorrhoids three to four times per year, the Board finds that the criteria for provision of a VA examination as to his claimed hemorrhoids have been met, and that the issue must be remanded so that the Veteran may be provided such an examination.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
3. Entitlement to service connection for a right wrist disability.
The Veteran contends that he entered active service with a right wrist disability that was aggravated during his service by cold weather.  Specifically, he asserts that prior to service he was cut on the right wrist and that while stationed in Germany during his active service he had increased numbness and loss of strength during cold weather.  See October 2016 Board hearing transcript.
Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).
The Veterans service treatment records include a May 1969 report of pre-induction medical examination that notes a scar on the right wrist and a May 1969 report of pre-induction medical history that notes that the Veteran suffered a knife cut on the right arm in April 1968.  In February 1970, the Veteran complained of paresthesias when he bumped the scar on certain places.  In August 1970, he reported reduced grip strength in the right upper extremity due to the cut on the right wrist.  However, he had excellent grip strength and normal range of motion in the right upper extremity on examination.  The attending physician suspected that the Veteran was misusing sick call to get out of duty training and returned the Veteran to duty, but planned to discuss with the Veteran the possibility of neurolysis if he returned with similar complaints.  The service treatment records do not show that the Veteran was seen for complaints relating to the right wrist following the August 1970 visit.  Accordingly, the service treatment records show that the Veteran was noted as having a right wrist scar at the time of his entrance into active service and that he sought treatment relating to that scar at least twice during service.
The February 2014 VA wrist conditions examiner diagnosed the Veteran with traumatic radial neuropathy of the right upper extremity.  However, the examiner did not provide an opinion as to whether that condition is etiologically related to the Veterans active service because the Veterans record was not available for review at the time of the examination.
In March 2014, the other VA examiner reviewed the record and noted the February 1970 treatment note reflecting complaints of numbness but examination findings of normal grip and range of motion of the wrist and fingers.  The examiner also noted the normal findings for the right wrist at the February 2014 VA examination.  He opined, This nerve would not affect ability to pull trigger or function of hand since this is a superficial sensory nerve he injured.  That being said, his [right] wrist condition was pre-existing and at least as likely as not could have been aggravated by military service by overuse that can occur in service.  Aggravating mean[s] increased numbness and paresthesias in the [right] wrist area.
The Board cannot accept the March 2014 VA opinion as probative evidence that the Veterans preexisting right wrist disability was aggravated during his active service because it is speculative and is not supported by adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (an adequate medical examination must provide a rationale and explanation for its conclusions).  Specifically, the examiner stated only that the right wrist condition could have been aggravated by the Veterans service due to overuse that can occur in service.  The examiner did not state whether the evidence shows that the Veteran had overuse in service or that the right wrist condition at least as likely as not underwent an increase in severity during service.  The examiner also did not identify any particular evidence that shows that such an increase in severity occurred.  As noted above, aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  Accordingly, the opinion is inadequate for decision-making purposes, and the matter must be remanded so that an addendum opinion may be obtained.  Barr, 21 Vet. App. at 312. 

4. Entitlement to service connection for an acquired psychiatric disability other than PTSD.
The Veteran initially claimed entitlement to service connection only for PTSD.  However, a review of his VA treatment records reveals that he has been diagnosed with depression.  The Board has therefore expanded the issue on appeal to include all diagnosed acquired psychiatric disabilities other than PTSD, to include the depression diagnosed in the VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
The Veteran has indicated that his current psychiatric symptoms are related to in-service stress from being apart from his family and from learning that friends and family who were serving in the Republic of Vietnam had been injured or killed.  His VA treatment records indicate that the Veterans current depression may also be related to the death of his first wife, which occurred after his separation from active service.  Given the Veterans statements linking his current psychiatric symptoms to in-service issues, the Board finds that the criteria for providing a VA examination as to any acquired psychiatric disabilities other than PTSD have been met, and that the issue must be remanded so that the Veteran may be provided such an examination.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

 
The matters are REMANDED for the following action:
1. Forward the record and a copy of this remand to the VA clinician who provided the March 2014 opinion as to the Veterans claimed low back disability or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:
Provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability had its onset during the Veterans active service or is otherwise causally or etiologically related to his active service.
The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the full record, specifically to include the June 2006 x-rays showing mild lumbar degenerative changes and the CT of the abdomen obtained in August 2012 showing mild thoracolumbar scoliosis and mild degenerative disc disease of the lower lumbar spine.
2. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any diagnosed hemorrhoids.  The examiner must review the record and address the following:
State whether the Veteran has a current diagnosis of hemorrhoids.
If so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hemorrhoids had their onset during the Veterans active service or are otherwise causally or etiologically related to his active service.
The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veterans assertions that he experienced bleeding during basic training and that he has recurrence of hemorrhoids three to four times per year.  For purposes of providing the opinion requested above, the examiner should accept as true the Veterans reports of in-service bleeding.
3. Forward the record and a copy of this remand to the VA clinician who provided the March 2014 opinion as to the Veterans right wrist disability or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:
Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans right wrist disability that pre-existed his active service and was noted upon his entrance into active service was permanently aggravated during his active service.
The examiner must note that a pre-existing injury or disease will be considered to have been aggravated during active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  However, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).
In addition, at least as likely as not does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  Accordingly, the clinician is being asked to provide an opinion as to whether the evidence, to include the Veterans current statements as to his in-service right wrist symptoms, is at least evenly divided as to whether there was a permanent increase in disability during service.  The clinician should not state that such an increase might have occurred or could have occurred, as such phrasing is speculative and inadequate for decision-making purposes.
The clinician should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.
4. Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any diagnosed acquired psychiatric disability other than PTSD.  The examiner must review the record and address the following:
Provide any current diagnoses for acquired psychiatric disabilities other than PTSD.  If the examiner determines that depression is not an appropriate diagnosis for the Veteran, then he or she must reconcile that opinion with the medical evidence of record, to include the VA treatment records showing that the Veteran has been diagnosed with depression.
For each diagnosed acquired psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veterans active service or is otherwise causally or etiologically related to his active service.
The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veterans assertions that his current psychiatric symptoms are related to stress from being apart from his family and learning that friends and family who were serving in the Republic of Vietnam had been injured or killed.
5. After the above development, and any additionally indicated development, has been completed, readjudicate the issues remaining on appeal.  If any benefit sought is not granted to the Veterans satisfaction, send the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.  If necessary, return the case to the Board for further appellate review.
 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. J. Anthony, Associate Counsel 

